Citation Nr: 1815230	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for exercise-induced asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran had initial active duty training (ADT) from May 1997 to August 1997 and from May 1998 to July 1998, with additional Reserve service.  This decision grants service connection for asthma based upon her active duty for training ("ACDUTRA") service, establishing that she has been disabled due to a disease incurred in the line of duty during a period of ACDUTRA.  Therefore, Veteran status has been established with respect to her ACDUTRA service, and the claimant is appropriate referred to as "the Veteran" in this decision.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran and fellow service member C.H. testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  This matter was previously remanded by the Board in November 2013 and May 2016.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

The Veteran filed a July 2016 notice of disagreement (NOD) with a December 2015 rating decision as to service connection for a right ankle disability and sinusitis.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's asthma was incurred in or caused by a period of ACDUTRA service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that she incurred exercise-induced asthma while performing heavy physical activity such as running during her periods of Reserve service.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The term "active military naval, or air service" includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

In this case, the Veteran has claimed service connection for asthma, which is a disease, not an injury.  Therefore, service connection may only be based upon periods of ACDUTRA, not periods of INACDUTRA.  For this reason, the Board has made efforts through its previous remands to identify the dates of the Veteran's Reserve service, and whether that service is appropriately classified as ACDUTRA or INACDUTRA.  Although some records have been obtained identifying dates of inactive duty versus active duty, this information is not available for the period from August 1996 to August 2000.  This period is memorialized in a summary of retirement points, which the Veteran has submitted, but without an accounting of dates of ACDUTRA and INACDUTRA.  A December 2017 letter advised the Veteran that records were not available from the Defense Finance and Accounting Service (DFAS).  As every reasonable avenue has been explored to obtain this information, the Board must make its decision based upon the information available.

The DD214s for May 1997 to August 1997 and May 1998 to July 1988 indicate that the Veteran was released from IADT with the United States Marine Corps Reserve (USMCR), and describe the reason for separation as completion of required active service IADT.  IADT may be a reference to inactive duty training, which cannot support service connection for a disease such as asthma, or a reference to initial active duty training, which potentially can support service connection for a disease such as asthma.  The Board notes that the U.S. Marine Corps Forces Reserve website defines IADT as initial active duty training, and abbreviates inactive duty training as IDT.  See http://www.marforres.marines.mil/General-Special-Staff/G1/AAU/Pay_Entitlements-/.  The VA Adjudication Procedure Manual generally refers to IADT as an abbreviation for inactive duty training, but in one section refers to a period of active duty training for initial military training and job skill training for Reservists, which is documented by a DD-214.  M2-1, Part III, Subpart ii, 6.A.3.a.  Therefore, the Board concludes that in this case, the Veteran's DD-214s refer to initial active duty training, which is ACDUTRA.  

The Veteran testified in her May 2013 hearing that she first experienced respiratory problems in 1998 while on active training duty.  She testified that she sought treatment.  She stated that she had to fall out of a run and go to sick call, and that her symptoms only occurred with heavy physical activity.  She testified that she continued to have respiratory difficulties while performing heavy physical activity during her periods of drill training.  C.H., who served with the Veteran, testified that he observed the Veteran having difficulty breathing while running during drills when she joined his company, beginning in approximately 2000.  The Veteran is competent to report her experience of difficulty breathing during heavy physical activity, and C.H. is competent to report his observation of her difficulty breathing.  

The only references to asthma in the Veteran's service treatment records (STRs) are a denial of asthma and shortness of breath and a finding of normal lungs and chest in August 1996, a report of asthma in a May 1997 dental record, and a denial of asthma and shortness of breath in July 1998.  The Veteran has submitted private treatment records from 2001 and 2002 that diagnose her with exercise-induced asthma, but these records do not correspond with dates of ACDUTRA or INACDUTRA.  

A VA examination was conducted in March 2014.  The examiner found that the Veteran's asthma was at least as likely as not incurred in or caused by service, explaining that she developed shortness of breath in the Reserves.  

Neither the examiner nor the Veteran distinguishes between shortness of breath during ACDUTRA and INACDUTRA service, and it is unlikely that additional remand would result in more specific information.  Resolving doubt in favor of the Veteran, and noting that the Veteran had several months of ACDUTRA service in 1997 and 1998, and that ACDUTRA and INACDUTRA service were intermingled in 2001, 2002, and 2003, the Board finds that the evidence is at least in equipoise as to whether the Veteran's asthma was incurred during ACDUTRA service.  Therefore, the Veteran's claim is granted.

The Board recognizes that the Veteran's respiratory claim encompasses other respiratory disabilities, such as residuals of tuberculosis, as well as asthma.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the positive tuberculosis screening was dated October 12, 2001, which is specified as a period of INACDUTRA in the Veteran's records.  As noted above, INACDUTRA service cannot support a claim of service connection for a disease such as tuberculosis.  Therefore, the Board does not extend this grant of service connection to residuals of tuberculosis.


ORDER

Entitlement to service connection for exercise-induced asthma is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


